                                       Case 2:21-cv-01585-RFB-BNW Document 20 Filed 08/26/21 Page 1 of 5




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                            NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        AUDREY E KRAMER,
                                                                                        Case No. 21-cv-04266-PJH
                                   6                   Plaintiff,

                                   7              v.                                    ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART MOTION TO
                                   8        JPMORGAN CHASE BANK, N.A., et al.,          DISMISS AND MOTION TO
                                                                                        TRANSFER OR, ALTERNATIVELY,
                                   9                   Defendants.                      DISMISS
                                  10                                                    Re: Dkt. Nos. 5, 12

                                  11           Before the court is defendant JP Morgan Chase Bank, N.A.’s (“Chase”) motion to
                                  12   dismiss. Dkt. 5. Also before the court is defendants Kent F. Larsen’s (“Larsen”) and
Northern District of California
 United States District Court




                                  13   Smith Larsen & Wixom’s (“SLW”) motion to transfer or, alternatively, dismiss. Dkt. 12.
                                  14   Having read the parties’ papers and carefully considered their arguments and the
                                  15   relevant legal authority, and good cause appearing, the court hereby GRANTS IN PART
                                  16   and DENIES IN PART both motions.1
                                  17                                         BACKGROUND
                                  18   I.      The District of Nevada Action
                                  19           On January 2, 2018, plaintiff Audrey Kramer (“plaintiff”) and her husband, Leo
                                  20   Kramer, filed a lawsuit against Chase in the United States District Court for the District of
                                  21   Nevada. Dkt. 1 (Compl.) ¶ 18. That action is captioned Leo Kramer v. JPMorgan Chase
                                  22   Bank, N.A., et. al., 18-cv-00001-MMD-WGC (D. Nev.) (the “District of Nevada Action”).
                                  23   Dkt. 5-2 (complaint in the District of Nevada Action). Chief Judge Miranda Du presided
                                  24   over that action. Compl. ¶ 19.
                                  25           In the District of Nevada Action, plaintiff alleged numerous claims against Chase
                                  26

                                  27
                                       1 The court will jointly refer to Larsen and SLW as the “Larsen defendants.” The court
                                       will collectively refer to Chase, Larsen, and SLW as “defendants.” Additionally, unless
                                  28   otherwise specified, the court derives all facts in this order from plaintiff’s complaint and
                                       the judicially noticeable documents filed by the parties with these motions.
                                       Case 2:21-cv-01585-RFB-BNW Document 20 Filed 08/26/21 Page 2 of 5




                                   1   and other defendants (not named in this action) in connection with Chase’s foreclosure
                                   2   on certain real property (the “subject property”) previously in plaintiff’s possession. Dkt.
                                   3   5-2; Compl. ¶¶ 9-19. The subject property is located in Fernley, Nevada. Compl. ¶ 9.
                                   4          Larsen is an attorney practicing in Nevada. Compl. ¶¶ 3, 18. He represented
                                   5   Chase in the District of Nevada Action. Id.; Dkt. 5-3 at 25 (Larsen’s signature on motion
                                   6   to dismiss filed in the District of Nevada Action). Plaintiff alleges that Larsen and Chase
                                   7   falsified a so-called “Assignment of Deed of Trust” (the “assignment”) and filed that
                                   8   document in the District of Nevada Action. Id. ¶ 18. On May 17, 2018, Judge Du granted
                                   9   Chase’s motion to dismiss the District of Nevada Action with prejudice and entered
                                  10   judgment in favor of Chase. Id. ¶ 19; Dkt. 5-4 (May 17, 2018 order); Dkt. 5-5 (May 17,
                                  11   2018 judgment). Plaintiff appealed. Dkt. 5-6 (May 23, 2018 Notice of Appeal).
                                  12          On May 29, 2019, the Ninth Circuit affirmed Judge’s Du’s May 17, 2018 order in a
Northern District of California
 United States District Court




                                  13   four-page memorandum disposition. Dkt. 5-7. On December 23, 2019, plaintiff filed a
                                  14   motion for relief from judgment in the District of Nevada Action under Rule 60. Dkt. 5-8.
                                  15   In it, plaintiff argued, in relevant part, that relief was proper under Rule 60(d)(3). Id. at 18-
                                  16   19; Fed. R. Civ. Pro. 60(d)(3) (permitting a district court to “set aside a judgment for fraud
                                  17   on the court.”). She asserted that Chase and Larsen “filed fraudulent real estate
                                  18   documents to induce [Judge Du] to believing that [a third-party bank] transferred plaintiffs’
                                  19   note and mortgage to [Chase] when defendants knew their representation to be false.”
                                  20   Dkt. 5-8 at 18-19.
                                  21          On December 23, 2019, Judge Du entered a one paragraph minute order denying
                                  22   plaintiff’s motion for relief. Dkt. 5-9. In relevant part, Judge Du found that plaintiff “failed
                                  23   to provide a valid reason entitling them to relief under Rule 60(d).” Id. at 2. On January
                                  24   21, 2020, plaintiff appealed that order. Dkt. 5-10 (January 21, 2020 Notice of Appeal). It
                                  25   appears that appeal remains pending before the Ninth Circuit. Dkt. 5 at 5.
                                  26   II.    The Instant Action
                                  27          On June 23, 2021, plaintiff filed the instant action against defendants in this court.
                                  28   In her complaint in this action, plaintiff alleges that Judge Du relied on the supposedly
                                                                                      2
                                       Case 2:21-cv-01585-RFB-BNW Document 20 Filed 08/26/21 Page 3 of 5




                                   1   falsified assignment when entering judgment in Chase’s favor. Compl. ¶¶ 34, 42. Based
                                   2   on that purported fraud, plaintiff alleges the following three “claims” in this action:
                                   3          •   Independent action for relief from judgment. Id. ¶¶ 28-36.
                                   4          •   Extrinsic/intrinsic fraud. Id. ¶¶ 37-44.
                                   5          •   Damages. Id. ¶¶ 45-46.
                                   6          On July 8, 2021, Chase filed its motion to dismiss in this action. Dkt. 5. In it,
                                   7   Chase primarily asks that the court to dismiss this action for improper venue. Id. at 7-9.
                                   8   Chase expressly argues that transferring this action to the District of Nevada is
                                   9   unwarranted. Id. at 8. Alternatively, Chase requests that the court dismiss this action for
                                  10   failure to state a claim. Id. at 9-11.
                                  11          On August 10, 2021, the Larsen defendants filed their motion. Dkt. 12. In it, they
                                  12
Northern District of California




                                       assert that venue is improper in this district. Id. at 11-12. However, unlike Chase, the
 United States District Court




                                  13   Larsen defendants request that the court to transfer this action to the District of Nevada.
                                  14   Id. at 12-15. Alternatively, the Larsen defendants ask the court to dismiss this action for
                                  15   lack of personal jurisdiction and failure to state a claim. Id. at 15-22.
                                  16                                            DISCUSSION
                                  17   I.     Venue Is Improper in This District
                                  18          Title 28 U.S.C. § 1391 provides that a civil action may be brought in one of the
                                  19   following three venues:
                                  20                 (1) A judicial district in which any defendant resides, if all
                                                     defendants are residents of the State in which the district is
                                  21                 located.
                                  22                 (2) A judicial district in which a substantial part of the events or
                                                     omissions giving rise to the claim occurred, or a substantial part
                                  23                 of property that is the subject of the action is situated.
                                  24                 (3) If there is no district in which an action may otherwise be
                                                     brought as provided in this section, any judicial district in which
                                  25                 any defendant is subject to the court's personal jurisdiction with
                                                     respect to such action. 28 U.S.C. § 1391(b).
                                  26

                                  27          If a defendant files a Rule 12(b)(3) motion to dismiss for improper venue, plaintiff
                                  28   bears the burden of establishing that venue is properly in the district where the suit was
                                                                                      3
                                       Case 2:21-cv-01585-RFB-BNW Document 20 Filed 08/26/21 Page 4 of 5




                                   1   filed. Piedmont Label Co. v. Sun Garden Packing Co., 598 F.2d 491, 496 (9th Cir. 1979).
                                   2   When considering a Rule 12(b)(3) motion, the court need not accept the pleadings as
                                   3   true and may consider facts outside the pleadings. Argueta v. Banco Mexicano, S.A., 87
                                   4   F.3d 320, 324 (9th Cir. 1996); Salesforce.com, Inc. v. GEA, Inc., 462 F. Supp. 3d 1004,
                                   5   1006 (N.D. Cal. 2020).
                                   6          The court concludes that venue of this action is improper in this district. As an
                                   7   initial matter, in her complaint, plaintiff acknowledges that Larsen “resides and conducts
                                   8   business in the States [sic] of Nevada.” Compl. ¶ 4. Thus, by plaintiff’s own admission,
                                   9   Larsen qualifies as a Nevada resident, not a California resident. The court therefore
                                  10   finds that venue for this action in this district may not exist under Title 28 U.S.C. §
                                  11   1391(b)(1). That leaves only Title 28 U.S.C. § 1391(b)(2) and § 1391(b)(3).
                                  12
Northern District of California




                                              In her complaint, plaintiff alleges that defendants defrauded the District of Nevada
 United States District Court




                                  13   by filing the purportedly falsified assignment to obtain judgment in Chase’s favor. Compl.
                                  14   ¶¶ 18, 23. This allegation forms the gravamen of the claims in this action. Plaintiff does
                                  15   not allege or otherwise show that defendants fabricated the assignment in California.
                                  16   The court therefore does not have any basis to conclude that a substantial part of the
                                  17   events giving rise to plaintiff’s claims occurred in this judicial district. The court thus finds
                                  18   that venue for this action in this district may not exist under Title 28 U.S.C. § 1391(b)(2).
                                  19          Instead, because defendant filed the assignment in Nevada, the court concludes
                                  20   that a substantial part of the claims in this action occurred in that judicial district. Indeed,
                                  21   by plaintiff’s own allegations, the assignment served as “the substantial factor in
                                  22   rendering judgment in favor of the defendants.” Id. ¶¶ 34, 42 (emphasis added).
                                  23   Accordingly, the court concludes that venue for this action is proper in the District of
                                  24   Nevada.
                                  25          The court notes plaintiff’s citation to the revolving credit agreement as a basis for
                                  26   venue in this district. Dkt. 7 at 13. The court disagrees. Whether that agreement was
                                  27   executed in San Francisco is irrelevant. Plaintiff does not base her fraud allegations on
                                  28   that document.
                                                                                      4
                                       Case 2:21-cv-01585-RFB-BNW Document 20 Filed 08/26/21 Page 5 of 5




                                   1   II.    The Interest of Justice Favor Transfer
                                   2          Title 28 U.S.C. § 1406 states that:
                                   3                  The district court of a district in which is filed a case laying
                                                      venue in the wrong division or district shall dismiss, or if it be in
                                   4                  the interest of justified, transfer such case to any district or
                                                      division in which it could have been brought. 28 U.S.C. §
                                   5                  1406(a).
                                   6          The court finds that the interest of justice favor transferring this action to the
                                   7   District of Nevada. At core, plaintiff’s “claims” in this case are no different than the releief
                                   8   sought under Rule 60(d) that Judge Du summarily dispatched in her December 27, 2019
                                   9   minute order. Indeed, as her primary prayer for relief, plaintiff asks this court to “vacate
                                  10   the judgment entered on May 17, 2018.” Compl. at 16. Judge Du’s December 27, 2019
                                  11   minute order remains on appeal before the Ninth Circuit. Thus, from what the court can
                                  12   tell, the claims in this action will rise or fall with the Ninth Circuit’s decision in that appeal.
Northern District of California
 United States District Court




                                  13   Given that, the court finds that transferring this case to the District of Nevada for potential
                                  14   relation and consolidation with the District of Nevada Action will the advance interests of
                                  15   judicial economy and ensure that this action’s treatment is co-extensive with the Ninth
                                  16   Circuit’s decision on the pending appeal. Klamath Tribes v. United States Bureau of
                                  17   Reclamation, 2018 WL 3570865 at *3 (N.D. Cal. July 25, 2018) (“The decision to dismiss
                                  18   for improper venue, or alternatively to transfer venue to a proper court, is a matter within
                                  19   the sound discretion of the district court.”).
                                  20                                            CONCLUSION
                                  21          For the above reasons, the court concludes that venue in this district is improper
                                  22   and ORDERS this action immediately transferred to the United States District Court for
                                  23   the District of Nevada. In view of the transfer, the court declines to reach the other
                                  24   motions.
                                  25          IT IS SO ORDERED.

                                  26   Dated: August 26, 2021

                                  27                                                    /s/ Phyllis J. Hamilton
                                                                                        PHYLLIS J. HAMILTON
                                  28                                                    United States District Judge
                                                                                        5
